Citation Nr: 0310472	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  94-35 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for fibromyalgia, claimed 
as secondary to service-connected Reiter's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel





REMAND

The veteran had active military service from March 1944 to 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 RO decision 
which denied service connection for fibromyalgia, claimed as 
secondary to service-connected Reiter's syndrome.  

In October 2002, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook additional development 
of the evidence on the issue on appeal.  The development has 
been completed.  However, that regulation which permitted the 
Board to develop evidence was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In view 
of this, the case must be remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claim for secondary service connection 
for fibromyalgia, with particular 
attention to evidence received since the 
statement of the case.  If the claim is 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


